Citation Nr: 1342093	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran has verified active service from October 9, 1968 to May 21, 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board and was remanded in March 2012, for additional evidentiary development.  As is discussed below, there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include major depressive disorder, due, at least in part, to harassment and personal assaults endured during basic training.

At this time, there has not been substantial compliance with the Board's remand directives.  There remains difficulty in contacting the Veteran, due in part it appears, as a result of his failure to keep the VA notified of his current address.  When scheduled for an examination, a notice he apparently got, his address was a street address in Courtland, Virginia.  That document, noting that he declined an exam at the Hampton facility, contains information of a mailing address of a box number in Courtland Virginia.  It appears that mail sent to this address (this document also contains phone numbers for the Veteran) has been delivered.  The file also contains information of a mailing address with a post office box in Virginia Beach, Virginia.  Mail sent to this address was returned as undeliverable.

Thus, it is not clear that the Veteran has received the mail asking him to which facility he would report for an examination.  If he does not wish to report for an examination, he should so indicate so that consideration of the appeal might continue.  Additional attempts to locate the current address should be undertaken, and his representative should be asked to assist as needed.  If he can be located, it should be determined if there is a facility to which he would report for an examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's representative to verify the Veteran's current mailing address and update the record accordingly.  Attempt to ascertain if the post office box in Courtland, VA is the best current address.  All steps to locate the Veteran should be documented.

2.  After the Veteran's current address has been verified, resend all notices mailed to the Veteran since the last Board decision, as needed.  

Ask the Veteran to provide the names, addresses and approximate dates of all psychiatric treatment.  After the Veteran has signed the appropriate releases, attempt to obtain those records and associated with the claims folder.  If any records are unavailable, notify the Veteran and update the file accordingly.

Also ask the Veteran to confirm if he is prepared for a new VA psychiatric examination.  If so, ask him which VA facility he prefers to be evaluated.  Notify the Veteran that a failure to respond will be interpreted as an election to not undergo a VA psychiatric examination.

3.  Obtain any VA treatment records and associate them with the claims file.  If none are available, notify the Veteran and notate the file accordingly.

4.  If the Veteran agrees to undergo a VA psychiatric evaluation, schedule him for an examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of any diagnosed psychiatric condition(s).  

The examiner should take into account the medical evidence and lay testimony from the Veteran as to the progression of his psychiatric condition.  The examiner should also review the claims file in conjunction with the examination.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file and respond to the following: 

(a)  Indicate all psychiatric disorders currently shown, including any psychosis.

(b)  For each currently diagnosed psychiatric disorder, determine whether it clearly and unmistakably (i.e., obviously and manifestly) preexisted the Veteran's service.  If so, an opinion should be provided as to whether such disorder was clearly and unmistakably NOT aggravated beyond normal progression during service.

(c)  If either of the above two criteria are not met, the examiner is to assume the psychiatric disorder did NOT preexist the Veteran's entrance to service.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the psychiatric disorder had its clinical onset during the Veteran's period of active service or is in anyway related to service.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

